 

 

July 17, 2008

 

 

Albert S. Waxman, Ph.D.

Chairman

CareGuide, Inc.

 

Re: Letter Agreement on Transition of Chris Paterson from CEO Role

 

Dear Al:

 

You notified me on June 30, 2008 that I would be replaced as CEO by Mike
Condron, and that while you wished me to stay with CareGuide, this appointment
would ultimately result in my demotion and diminution of duties, and possibly
the end of my employment with the company.

 

We have agreed that an effective transition between Mike and me is important to
the company, and I have agreed to provide such a transition, during which time I
will serve as an advisor to Mike and lead the go-private project. We have also
agreed that the transition period will be the earlier of: (a) CareGuide becoming
a private company or abandoning the go-private strategy, (b) Mike determining
that we should transition my role sooner than the close of the transaction or
(c) December 31, 2008. During this transitional period, I will remain the CEO
title. I will continue to receive full compensation and benefits through
December 31, 2008 even if my day-to-day service ends prior to that date due to
satisfaction of reason “(a)” or “(b)” above.

 

It is understood that if I depart from the company at any time I will receive my
one-year severance and other provisions that I am entitled to as detailed in my
Employment Agreement. If either the Board or I elects to end my employment at
the end of the transition period, my one-year severance period will begin
January 1, 2009. I am not required to notify the Company that I am terminating
my employment for Good Reason in order to preserve my post-employment
compensation and benefits under my Employment Agreement.

 

Additionally, the Board has decided that, based on my prior contributions to the
company, I have earned immediate vesting of my 2,017,666 options. These options
shall be increased following the go-private transaction to represent the same
ratio of fully diluted company ownership as they did on a pro forma basis as of
June 30, 2008, with the additional options carrying an exercise price at the
fair market value of the common stock on the date of the additional grant. These
vested options shall not



expire until July 1, 2018, despite any interruption in Continuous Service, and I
will be permitted a cashless exercise or net exercise upon my election to
exercise the options. In exercising these options, I will be treated no less
favorably than other option holders. In addition, I will be granted another
50,000 options at a 12-cent strike price that will vest at the end of the
transition period, and will be treated in the same manner as described above
with regard to expiration, Continuous Service, and exercising considerations

 

It has been my pleasure serving as CEO of CareGuide, as well as a Board
Director, and I pledge my support during this transition period. Please indicate
your agreement with the terms outlined in this letter by your signature below.

 

Sincerely,

 

/s/Chris E. Paterson

Chris E. Paterson

CEO

 

/s/Albert S. Waxman, Ph.D.

Albert S. Waxman, Ph.D.

CareGuide, Inc. Board Chair

 

 

2

 

 